Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/880044, filed on 05/21/2020. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santini (US 20180222571 A1).

Regarding Claim 1, Santini teaches a structural composite airfoil having a leading edge (Fig. 2 element 30) and a trailing edge (Fig. 2 element 34), the structural composite airfoil comprising:
	a primary structural element extending from a leading edge region to a trailing edge region (Structures between leading edge 30 and element 22 shown in Fig. 2), wherein the leading edge region of the primary structural element forms the leading edge of the structural composite airfoil, wherein the primary structural element comprises:
(Fig. 2 element 12);
	a lower skin panel extending from a lower leading edge end to a lower trailing edge end (Fig. 2 element 14);
	an internal volume defined between the upper skin panel and the lower skin panel (Interior of airfoil shown in Fig. 2); and
	a middle C-channel spar (Fig. 2 element 16) comprising an upper flange coupled to the upper skin panel (Fig. 2 element 16A), wherein the middle C-channel spar further comprises a lower flange coupled to the lower skin panel (Fig. 2 element 16B), wherein the lower leading edge end of the lower skin panel is coupled to the upper leading edge end of the upper skin panel within the leading edge region of the primary structural element (Shown in Fig. 2); and
	a secondary structural element defining the trailing edge of the structural composite airfoil (Fig. 2 structures between elements 22 and 34).


Regarding Claim 8, Santini teaches the limitations set forth in Claim 1 and further discloses the lower skin panel comprises an integral Z-spar at the lower trailing edge end (Fig. 3 element 60).


Regarding Claim 14, Santini teaches the limitations set forth in Claim 1 and further discloses the secondary structural element comprises a bonded closeout (Fig. 3 element 24).

Regarding Claim 15, Santini teaches the limitations set forth in Claim 1 and further discloses the middle C-channel spar effectively separates the internal volume into a forward internal volume and an aft internal (Internal volumes separated by C-channel spar 16 shown in Fig. 2). 

Regarding Claim 17, Santini teaches the structural composite airfoil according to Claim 1 and further discloses and aircraft comprising the structural composite airfoil according to Claim 1 (Fig. 8 element 302).

Regarding Claim 18, Santini teaches the structural composite airfoil according to Claim 1 and further discloses a trailing edge flap for an aircraft comprising the structural composite airfoil according to Claim 1 (“the aerodynamic control surface 10 is shown and described as a flap”, Par. [0019] lines 1-2).

Regarding Claim 19. Santini teaches a method of assembling a structural composite airfoil, the method comprising:
	coupling an upper skin panel to a middle C-channel spar (Fig. 2 shown at element 16A), wherein the structural composite airfoil extends from a leading edge to a trailing edge (Fig. 2 element 12), wherein the middle C-channel spar comprises an upper flange (Fig. 2 element 16A), a lower flange (Fig. 2 element 16B), and an elongated span extending between the upper flange and the lower flange (Fig. 2 element 16), wherein the coupling the upper skin panel to the middle C-channel spar comprises coupling the upper skin panel to the upper flange of a front C-channel spar, and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end (Shown in Fig. 2 element 12);
	coupling a lower skin panel to the middle C-channel spar such that an internal volume is defined between the upper skin panel and the lower skin panel (Interior of airfoil shown in Fig. 2), wherein the upper skin panel, the lower skin panel, and the middle C-channel spar together form at least a portion of a primary structural element of the structural composite airfoil (Structures between leading edge 30 and element 22 shown in Fig. 2), and wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end (Shown in Fig. 2 element 14); and
	coupling the lower leading edge end of the lower skin panel to the upper leading edge end of the upper skin panel to form the leading edge of the structural composite airfoil (Shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1). 

Regarding Claim 9, Santini teaches the limitations set forth in Claim 1.
	Santini fails to explicitly teach the structural composite airfoil has a chord length, and wherein a position along the chord length may be defined by a percentage of a distance along the chord length from the leading edge, and wherein the middle C- channel spar is positioned between 35-45% of the chord length away from the leading edge.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the location of the C-channel spar. Through routine testing and experimentation, someone of ordinary skill in the art would have designed the location of one of the C-

Regarding Claim 16, Santini teaches the limitations set forth in Claim 15.
	Santini fails to explicitly teach the middle C-channel spar is positioned such that a first volume of the forward internal volume is within 10% of a second volume of the aft internal volume. 
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the location of the C-channel spar to create the desired internal volumes. Through routine testing and experimentation, someone of ordinary skill in the art would have designed the location of one of the C-channel spars to be between 35-45% of the chord length away from the leading edge, which would then create the internal volume difference within 10%.



Claims 2-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Graham (GB 2266085 A).

Regarding Claim 2, Santini teaches the limitations set forth in Claim 1.
	Santini fails to teach the upper leading edge end overlaps the lower leading edge end.
	However, Graham teaches the upper leading edge end overlaps the lower leading edge end (Upper leading edge shown in Fig. 2; Lower leading edge shown in Fig. 3; Overlap shown in Fig. 4).
	Santini and Graham are both considered analogous to the claimed invention as they are both in the same field of airfoil design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil design of Santini with the 

Regarding Claim 3, Santini teaches the limitations set forth in Claim 1.
	Santini fails to teach the upper leading edge end comprises an upper panel joggle configured to receive the lower leading edge end. 
	However, Graham teaches the upper leading edge end comprises an upper panel joggle configured to receive the lower leading edge end (Joggled end shown in Fig. 2).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil design of Santini with the joggled upper panel of Graham. Doing so would allow for a secure connection between the upper and lower panels.

Regarding Claim 4, Santini teaches the limitations set forth in Claim 1.
	Santini fails to teach the lower leading edge end comprises a lower panel joggle configured to receive the upper leading edge end.
	However, Graham teaches the lower leading edge end comprises a lower panel joggle configured to receive the upper leading edge end (Joggled end shown in Fig. 3).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil design of Santini with the joggled lower panel of Graham. Doing so would allow for a secure connection between the upper and lower panels.

Regarding Claim 5, Santini teaches the limitations set forth in Claim 1.
	Santini fails to teach a leading edge fastener configured to couple the upper leading edge end to the lower leading edge end.
(“the skins being in overlapping relationship and bonded together along the arcuate face”, Page 3 lines 26-27).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower panels of Santini to include a fastener as disclosed by Graham. It would have been obvious to fasten the two panels together to provide a secure leading edge of the wing. 

Regarding Claim 20, Santini teaches the limitations set forth in Claim 19.
	Santini fails to teach forming a lower panel joggle adjacent or within the lower leading edge end, wherein the lower panel joggle is configured to receive the upper leading edge end, and wherein the coupling the lower leading edge end of the lower skin panel to the upper leading edge end of the upper skin panel comprises overlapping a portion of the upper skin panel adjacent the upper leading edge end with and a portion of the lower skin panel adjacent the lower leading edge end.
	However, Graham teaches forming a lower panel joggle adjacent or within the lower leading edge end, wherein the lower panel joggle (Fig. 3) is configured to receive the upper leading edge end, and wherein the coupling the lower leading edge end of the lower skin panel to the upper leading edge end (Fig. 2) of the upper skin panel comprises overlapping a portion of the upper skin panel adjacent the upper leading edge end with and a portion of the lower skin panel adjacent the lower leading edge end (Overlapping joggled ends shown in Fig. 4).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Santini to include the joggled leading edges of Graham. Doing so would allow the panels to overlap and the connection would provide a secure leading edge to the wing. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Graham (GB 2266085 A) and in further view of Wolnek (US 6375120 B1).

Regarding Claim 6, Santini and Graham teach the limitations set forth in Claim 5,
	Santini and Graham fail to teach the leading edge fastener is countersunk in the upper leading edge end such that it is flush with the upper skin panel.
	However, Wolnek teaches the leading edge fastener is countersunk (“A countersunk beveled-head fastener is preferred, since it reduces or eliminates delamination of skin 34, as well as reducing or eliminating point loads on skin 34”, Col. 4 lines 5-7) in the upper leading edge end such that it is flush with the upper skin panel. 
	Santini, Graham, and Wolnek are considered to be analogous to the claimed invention as they are all in the same field of airfoil/wing design and manufacturing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing design and panel fastening of Santini and Graham with the countersunk fasteners of Wolnek. Doing so would allow for a flush, secure connection while reducing point loads on the skin.

Regarding Claim 7, Santini and Graham teach the limitations set forth in Claim 5.
	Santini and Graham fail to teach the leading edge fastener is countersunk in the lower leading edge end such that it is flush with the lower skin panel. 
	However, Wolnek teaches the leading edge fastener is countersunk (“A countersunk beveled-head fastener is preferred, since it reduces or eliminates delamination of skin 34, as well as reducing or eliminating point loads on skin 34”, Col. 4 lines 5-7) in the lower leading edge end such that it is flush with the lower skin panel. 
.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Wolnek (US 6375120 B1).

Regarding Claim 10, Santini teaches the limitations set forth in Claim 10.
	Santini fails to teach at least a portion of the upper skin panel comprises a core stiffened material.
	However, Wolnek teaches at least a portion of the upper skin panel comprises a core stiffened material (“It will be understood that skin 34 is specifically made and preferred for aviation uses, but that other constituent composite layers may be used with the present invention for this or other purposes”, Col. 5 lines 3-7; “sandwiching a core for stiffening the composite material airplane skin between the at least two layers of the fiber reinforced matrix material”, Claim 37; Upper panel shownin Fig. 3).
	Santini and Wolnek are both considered to be analogous to the claimed invention as they are both in the same field of aircraft wing skin design/manufacturing. It would have been obvious to someone of ordinary skill in the art to have modified the airfoil design of Santini to include the core stiffened skin of Wolnek. Doing so would allow for a more protective skin without extensive addition to the weight. 

Regarding Claim 11, Santini and Wolnek teach the limitations set forth in Claim 10.
(“sandwiching a core for stiffening the composite material airplane skin between the at least two layers of the fiber reinforced matrix material”, Claim 37), and wherein the first upper core stiffened portion is configured to at least partially define a shape of the leading edge of the structural composite airfoil (Leading edge of Fig. 3). 

Regarding Claim 12, Santini and Wolnek teach the limitations set forth in Claim 11.
	Wolnek further discloses at least a portion of the lower skin panel comprises a second core stiffened material (“It will be understood that skin 34 is specifically made and preferred for aviation uses, but that other constituent composite layers may be used with the present invention for this or other purposes”, Col. 5 lines 3-7; “sandwiching a core for stiffening the composite material airplane skin between the at least two layers of the fiber reinforced matrix material”, Claim 37; Lower panel shown in Fig. 3). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Wolnek (US 6375120 B1) and in further view of Graham (GB 2266085 A).

Regarding Claim 13, Santini and Wolnek teach the limitations set forth in Claim 12.
	Wolnek further discloses the lower skin panel comprises a first lower core stiffened portion positioned between the lower leading edge end and the middle C-channel spar, wherein the lower skin panel further comprises a second lower core stiffened portion positioned between the middle C-channel (“It will be understood that skin 34 is specifically made and preferred for aviation uses, but that other constituent composite layers may be used with the present invention for this or other purposes”, Col. 5 lines 3-7; “sandwiching a core for stiffening the composite material airplane skin between the at least two layers of the fiber reinforced matrix material”, Claim 37; Lower panel shown in Fig. 3). 
	Santini and Wolnek fail to teach the first lower core stiffened portion is configured to at least partially define a shape of the leading edge of the structural composite airfoil.
However, Graham teaches the first lower core stiffened portion is configured to at least partially define a shape of the leading edge of the structural composite airfoil (Fig. 3).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil design of Santini and Wolnek with the lower panel leading edge of Graham. Doing so would allow for a flush leading edge connection between the upper and lower panels. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644